DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Okada (US. Pub: 2008/0112180 A1).
Regarding claim 1, Okada discloses (in at least figs. 1-6) a lamp for a vehicle comprising: a housing (21); an axial symmetric lens (31) coupled to the housing and defining an optical axis (Ax) and a focal point (F (F2); a first light source (33) positioned within the housing, the first light source (33) being positioned behind the focal point of the axial symmetric lens relative to the optical axis (see at least fig. 1); a second light source (35) positioned within the housing, the second light source (35) being positioned in front of the focal point of the axial symmetric lens relative to the optical axis (Ax), the first light source (33) is configured to emit first light along a first optical path that extends from the first light source (see fig. 1), toward the axial symmetric lens below the optical axis (see figs. 1 and 4), and through the axial symmetric lens to define a low beam illumination pattern (see figs. 1 and 4), and the second light source (35) is configured to emit second light along a second optical path that extends, from the second light source (35), towards the axial symmetric lens above the optical axis, and through the axial symmetric lens to define a high beam illumination pattern (see at least figs. 1, 4 and 6).
.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to teach or suggest a lamp comprised of, in part, an image shifting lens positioned within the housing between the second light source and the axial symmetric lens, and wherein the second optical path extends, from the second light source, through the image shifting lens, and through the axial symmetric lens. Claims 3-12 are objected due to their dependency upon claim 2. 

Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art of record fails to teach or suggest a lamp for a vehicle comprised of, in part,  an image shifting lens positioned within the housing behind the axial symmetric lens relative to the optical axis; a light source positioned within the housing, the light source being positioned behind the image shifting lens, the light source being configured to emit light along an optical path that extends, from the light source, through the image shifting lens, towards the axial symmetric lens above the optical axis, and through the axial symmetric lens to define a high beam illumination pattern…  the image shifting lens being configured to shift the image back to the focal point of the axial symmetric projection lens, and wherein the image when projected through the axial symmetric lens defines a high beam illumination pattern. Claims 15-18 are allowed due to their dependency upon claim 14. 
Regarding claim 19, the prior art of record fails to teach or suggest a bi-functional lamp for a vehicle comprised of, in part, an image shifting lens arranged within the housing between the axial symmetric lens and the physical shield along the optical axis, the image shifting lens being configured to shift an image emitted onto a rear surface of the image shifting lens back to substantially the focal point of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yamamoto (US. Pub: 2012/0262935 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875